Case 2:19-cv-11599-MAG-DRG ECF No. 13 filed 06/22/20           PageID.29   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

  SHARON D. FLOYD,

  Plaintiff,
                                               Case No. 2:19-cv-11599-MAG-DRG
  v.

  CREDIT ACCEPTANCE                            Honorable Judge Benita Y. Pearson
  CORPORATION,

  Defendant.

         STIPULATED ORDER DISMISSING COMPLAINT AGAINST
                CREDIT ACCEPTANCE CORPORATION

         Upon the stipulation of Plaintiff Sharon D. Floyd (“Plaintiff”) and Defendant

Credit Acceptance Corporation (“Credit Acceptance”), and the Court being advised

in the premises:

         IT IS HEREBY ORDERED that Plaintiff’s Complaint against Credit

Acceptance is dismissed in its entirety with prejudice and without costs to either

party.

         SO ORDERED.

Dated: June 22, 2020                            s/Mark A. Goldsmith
      Detroit, Michigan                         MARK A. GOLDSMITH
                                                United States District Judge




                                           1
Case 2:19-cv-11599-MAG-DRG ECF No. 13 filed 06/22/20      PageID.30    Page 2 of 2




      The undersigned attorneys stipulate and consent to the form and substance of

the above order:



SHARON D. FLOYD                      CREDIT ACCEPTANCE CORPORATION


/s/Alexander J. Taylor               /s/ Stephen W. King
Alexander J. Taylor                  Stephen W. King
Counsel for Plaintiff                Counsel for Defendant
Sulaiman Law Group, Ltd.             King and Murray PLLC
2500 S. Highland Ave., Ste. 200      355 S. Old Woodward, Suite 100
Lombard, Illinois 60148              Birmingham, Michigan 48009
Phone: (630) 575-8181                Phone: (248) 792-2398
ataylor@sulaimanlaw.com              sking@kingandmurray.com




                                        2
